Civil action to recover for repairs or mechanical work done on defendant's truck.
Upon denial of liability and issue joined, the jury returned the following verdict:
"What amount, if any, is the plaintiff, N. T. Bailey, entitled to recover of the defendant, J.D. McCotter? Answer: None."
From judgment on the verdict, the plaintiff appeals, assigning error.
In the trial below, the case was made to turn on a controverted issue of fact. This, the jury has resolved in favor of the defendant.
The motion to set aside the verdict as contrary to the weight of the evidence was addressed to the sound discretion of the trial court. Goodmanv. Goodman, 201 N.C. 808, 161 S.E. 686. No reversible error has been made to appear. The verdict and judgment will be upheld.
No error.